DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/17/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-3 and 10-11 are pending.

Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) rejections of claim(s) 1-9 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 -3 and 10-11 do not recite any positive manipulative step to further limit the method of claim 1 which is the subject matter of the claim from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watson.
Regarding claim 1 Watson discloses a method of identifying containers in a group of containers (paragraph [0012]), each container having a container label (330 label, Fig. 7) and a removable cap (310 cap portion, Fig. 7), comprising: 
a group comprising a plurality of separate identifying graphics, each graphic of the group unique from all other graphics of the group (paragraph [0028] lines 1-5, graphic being relating to visual art, especially involving drawing, engraving, or lettering); 
wherein one of the group of separate identifying graphics are applied to each container, or the container label for each container (330 label, Fig. 7), and also to the removable cap (310) for each container; 

wherein every removeable cap in the group of containers has a different separate identifying graphic from every other cap in the group of containers (the cap will have its own identifying graphic so that it can allow the user to know which one belongs to them, paragraph [0007] and [0012]).
The embodiment in Fig. 7 of Watson discloses substantially all the limitations of the claim(s) except the graphics are user created from scratch-off material.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have graphics that are not user created from scratch-off material as recited in paragraphs [0027] and paragraph [0028] lines 3-4, since applicant has not disclosed that pre-printed graphics solves any stated problem or is for any particular purpose and the invention would perform equally as well with user marked graphics or pre-printed graphics.
Regarding claim 2 Watson discloses the method of claim 1 and further discloses wherein the graphics are on stickers that are applied to the caps and to the containers or container labels (paragraph [0046], lines 16-17).
 	Regarding claim 3 Watson discloses the method of claim 1.  Watson discloses the claimed invention except it does not explicitly disclose the individual indicia are unique emojis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the identifying indicia as emojis, since it has been held that mere indicia or printed matter does not distinguish over the prior art.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. 
Regarding claim 10 Watson discloses the method of claim 1 and further discloses wherein the identifying graphics are printed on the caps (paragraph [0028], the identifying devices (graphics) of varying indicia can be on production or aftermarket caps with production or aftermarket labels, thus the identifying graphics are printed on the caps).
Regarding claim 11 Watson discloses the method of claim 1 and further discloses wherein the identifying graphics are all either emojis or alphanumeric identifiers (paragraph [0028] lines 10-11).

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Applicant argues that “every container is thus uniquely marked as compared to every other container. This is done by the manufacturer not the user”. The claim does not state that it is a requirement to come from the manufacturer in this state only a method to identify containers from a group of similar containers which Watson discloses. Additionally, paragraph [0028] of Watson states that identifying indicia “that a manufacturer can build into its products or a user can purchase and apply it”, thus it is disclosed by Watson to have identifying indicia from the manufacturer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
/L KMET/            Examiner, Art Unit 3735   

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735